Exhibit 10.9
 
 
GLOBAL GOLD CORPORATION
45 East Putnam Avenue   •   Greenwich, CT 06830
Tel: 203.422.2300   •   Fax: 203.422.2330
Email: ggc@globalgoldcorp.com
 

 


Ian
Hague                                                                                                                                        September
23, 2008
New York City




RE: Loan to Global Gold Corporation and Royalty


Dear Ian:


 Following up on our discussions, this letter confirms the restructured
repayment and royalty terms of for: (1)  the loan you are making to Global Gold
Corporation (the “Company”) pursuant to this agreement of  $289,632.88; (2) the
loans you have made earlier this year to the Company (the first, second and
third being pursuant to the agreements dated February 7, 2008, March 10, 2008,
and April 14, 2008); and (3) the “advance” you made to the Company (pursuant to
the Sale of Chilean Interests agreement dated July 31, 2008, and together with
the amounts referred to in (1) and (2) above collectively referred to here as
the “Loan,” all acknowledged as being made by  you, Ian Hague, in your personal
capacity only and not acting on behalf of any other person or entity.) As of
September 23, 2008, the total principal amount of the Loan is $3,500,000.


The Loan shall accrue interest, from September 23, 2008 until the day it is
repaid by the Company, at an annual rate of 10% (the “Interest”). Interest shall
be calculated on the basis of a year of 365 or 366 days, as applicable, and
charged for the actual number of days elapsed. The Company agrees to repay the
Loan, in full, and all the Interest accrued thereon in equal monthly
installments including principal and accrued interest commencing June 1, 2009
and continuing until the loan is fully repaid with the final payment on May 1,
2011.   The Company may prepay this loan in full at any time.
 
In addition, The Company hereby grants you a 1.75% royalty payable from
distributions to the Company from the sale of gold and all other metals produced
from the Madre De Dios property currently included in the Global Gold Valdivia
joint venture with members of the Quijano family and as referenced in the
Company’s filings with the Securities and Exchange Commission (the “Royalty”).
The Royalty shall be paid quarterly, subject to the Company’s receipt of the
Joint Venture’s distributions, and shall be accompanied by a statement
summarizing the calculations for the payment. The quarterly Royalty payments
will be provisional and subject to adjustment at the end of the Joint Venture’s
accounting year.  Upon reasonable notice and within no less than thirty days
from such notice but no more than two times per year, you shall be entitled to
inspect and audit production and sales records of the Company’s Joint Venture
interest.


Thank you again for your help, and please countersign below if these terms
confirm our agreement.


Sincerely, 
Acknowledged and Agreed
       
_________________________ 
_______________________                  _________ 
Van Z.
Krikorian,                                                                
Chairman and CEO 
Ian Hague                                                      Date    


 
Cc: Global Gold Board of Directors